NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        FEB 18 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

SALMA AGHA-KHAN, M.D.,                          No.    18-16553

                Plaintiff-Appellant,            D.C. No. 2:17-cv-02739-GMN-
                                                CWH
 v.

MORTGAGE ELECTRONIC                           MEMORANDUM*
REGISTRATION SYSTEM, INC., a
mortgage registration system, Delaware
corporation not registered to do business in
Nevada; MERSCORP HOLDINGS, INC.,
parent of Mortgage Electronic Registrations
Systems Inc. not registered to do business in
Nevada; ASPEN MORTGAGE LLC, a
Nevada Limited Liability Corporation;
ASPEN FINANCIAL SERVICES, a Nevada
business organization; JEFF GUINN;
ANGELA NAVA; AMANDA JONES;
PATRICIA DEAN; BANK OF AMERICA
CORPORATION; RECON TRUST
COMPANY; BAC HOME LOANS
SERVICING, LP; COUNTRYWIDE HOME
LOANS SERVICING, L.P.; RECONTRUST
COMPANY, NA-NV MEDIATION TEAM;
MELISA MARTIN; TIFFANY MAYES;
MARIA C. RODRIGUEZ; DEEDRA
WILLIAMS; JAMES DIAZ; HATTIE
MOORE; VALINDA PICKENS; FIDELITY
NATIONAL DEFAULT; LSI TITLE
AGENCY, INC.; ANSELMO

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
PAGKALIWANGAN; SERVICELINK;
BANK OF NEW YORK, FKA Bank of New
York; STEPHANIE Y. KING; CASTLE
AND COOKE MORTGAGE LLC;
LOANCARE; CHICAGE TITLE LAS
VEGAS; CHICAGO TITLE AGENCY
NEVADA, aka Chicago Title of Nevada,
Inc.; SARA HALL; GERRARD AND COX
(LEGAL WINGS), aka Gerrard Cox and
Larsen; SHELDON ANDREW HERBERT;
DOUGLAS D. GERRARD; ESTHER
MEDELLIN; AKERMAN SENTERFITT,
LLP; NATALIE L. WINSLOW; CHET J.
COX; KRISTINA C. COX; NATIONWIDE
TITLE CLEARING, INC.; WELLS FARGO
HOME MORTGAGE; WELLS FARGO
FINANCIAL NATIONAL BANK; WELLS
FARGO BANK, N.A.; VLADIMIR
PETRICEVIC; CARDINAL FINANCIAL
COMPANY, LP; VERDUGO TRUSTEE
SERVICES CORPORATION; CITI
MORTGAGE INC.; CITIBANK, NA;
CITICORP; CITIGROUP; ABIGAIL L.
ROSS; TERRA WEST PROPERTY
MANAGEMENT; TERRA WEST
COLLECTIONS; JENNIFER A. EZELL;
MONIQUE D. WASHINGTON;
MICHELLE PETERSEN; SAN SEVINO
WEST AT SHD; SOUTHERN
HIGHLANDS COMMUNITY
ASSOCIATION; SAN SEVINO HOME
OWNER'S ASSOCIATION; TITLE
COURT SERVICES INC.; SHARON
TAYLOR; ALESSI TRUSTEE
CORPORATION; NORTH AMERICAN
TITLE COMPANY; SOUTHERN
HIGHLANDS MASTER; AILEEN RUIZ;
SOUTHERN HIGHLANDS MASTER
HOA; ALESSI AND KOENIG LLP; SAN
SEVINO WEST AT SOUTHERN

                                2      18-16553
HIGHLANDS HOA; ASSESSMENT
MANAGEMENT SERVICES; ARCH G.
NEBRON; HONG X. LAM; HEIDI
HAGEN; NAOMI EDEN; DAVID A.
ALESSI; RYAN KEONIG; NATHAN
HALL; ROBERT ALESSI,

                Defendants-Appellees.

                    Appeal from the United States District Court
                             for the District of Nevada
                    Gloria M. Navarro, District Judge, Presiding

                           Submitted February 15, 2022**

Before:      FERNANDEZ, TASHIMA, and FRIEDLAND, Circuit Judges.

      Salma Agha-Khan, M.D., appeals pro se from the district court’s judgment

dismissing her action alleging federal and state law claims arising out of a

foreclosure. We have jurisdiction under 28 U.S.C. § 1291. We review for an

abuse of discretion the district court’s application of judicial estoppel. Ah Quin v.

County of Kauai Dep’t of Transp., 733 F.3d 267, 270 (9th Cir. 2013). We affirm.

      The district court did not abuse its discretion by dismissing Agha-Khan’s

action on the basis of judicial estoppel. The factual allegations in the complaint

established that Agha-Khan was aware of, but failed to disclose, the existence of




      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). Agha-Khan’s request for
oral argument, set forth in the opening and reply briefs, is denied.

                                          3                                    18-16553
her claims in her bankruptcy proceeding, and Agha-Khan did not show that her

failure to disclose was inadvertent or mistaken. See Ah Quin, 733 F.3d at 271-76

(explaining application of judicial estoppel in the bankruptcy context; where

plaintiff-debtor reopens bankruptcy proceedings and corrects the initial filing error,

the court will conduct inquiry into inadvertence or mistake).

      The district court did not abuse its discretion by denying Agha-Khan’s

February 21, 2018 motion for disqualification because Agha-Khan failed to

establish extrajudicial bias or prejudice. See 28 U.S.C. § 144 (setting forth

requirements for recusal), § 455 (setting forth circumstances requiring

disqualification); United States v. Hernandez, 109 F.3d 1450, 1453-54 (9th Cir.

1997) (setting forth standard of review; under § 144 and § 455, the substantive

standard for recusal is whether “a reasonable person with knowledge of all the

facts would conclude that the judge’s impartiality might reasonably be questioned”

(citation and internal quotation marks omitted)).

      We reject as unsupported by the record Agha-Khan’s contention that the

district court ignored her motions for sanctions.

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).




                                          4                                       18-16553
All pending motions and requests are denied.

AFFIRMED.




                                 5             18-16553